ORDER
A Petition For Inactive Status has been filed by Charles E. Chisholm, Esquire. Bar Counsel has joined in the Petition. It is this 26th day of July, 1993,
ORDERED the Petition For Inactive Status is granted. Charles E. Chisholm is placed on inactive status. It is further
ORDERED that the Clerk of this Court shall remove the name of Charles E. Chisholm from the register of attorneys in this Court, certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.